                                                                                  1   FRANK M. FLANSBURG III, ESQ., Nevada Bar No. 6974
                                                                                      fflansburg@bhfs.com
                                                                                  2   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135
                                                                                  6   Attorneys for Defendants
                                                                                  7

                                                                                  8
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                  9
                                                                                                                        DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      ERNEST BOCK, L.L.C.,                           CASE NO.: 2:19-cv-01065-JAD-EJY
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                               Plaintiff,
                                                                                             vs.
                                                      702.382.2101




                                                                                 13
                                                                                                                                        STIPULATION AND [PROPOSED]
                                                                                 14   PAUL STEELMAN, individually; PAUL               ORDER REQUESTING A TELEPHONIC
                                                                                      STEELMAN, as trustee of the Steelman              CONFERENCE WITH THE COURT
                                                                                 15   Asset Protection Trust; MARYANN                 PURSUANT TO LOCAL RULE 1-1(B) TO
                                                                                      STEELMAN, individually; MARYANN                      RESOLVE OUTSTANDING
                                                                                 16   STEELMAN, as trustee of the Steelman                  DISCOVERY DISPUTE
                                                                                      Asset Protection Trust; STEPHEN
                                                                                 17   STEELMAN; SUZANNE STEELMAN
                                                                                      TAYLOR; JOHN DOE 1 AS TRUSTEE
                                                                                 18   OF PAUL C. STEELMAN AND
                                                                                      MARYANN T. STEELMAN
                                                                                 19   REVOCABLE LIVING TRUST; JOHN
                                                                                      DOE 2 AS TRUSTEE OF STEPHEN P.
                                                                                 20   STEELMAN IRREVOCABLE TRUST;
                                                                                      JOHN DOE 3 AS TRUSTEE OF
                                                                                 21   SUZANNE T. STEELMAN
                                                                                      IRREVOCABLE TRUST; JOHN DOE 4
                                                                                 22   AS TRUSTEE OF THE STEELMAN
                                                                                      ASSET PROTECTION TRUST; JOHN
                                                                                 23   DOE 5-14 AS TRUSTEES OF THE ABC
                                                                                      TRUSTS 1-10; JOHN DOES 15-24; and
                                                                                 24   ABC COMPANIES 1-10, jointly,
                                                                                      severally, and in the alternative,
                                                                                 25
                                                                                                                  Defendants.
                                                                                 26
                                                                                 27
                                                                                      ///
                                                                                 28
                                                                                                                                Page 1 of 4
                                                                                  1          Plaintiff, ERNEST BOCK, L.L.C. (“Plaintiff”), and Defendants PAUL STEELMAN,

                                                                                  2   PAUL STEELMAN, as trustee of the Steelman Asset Protection Trust; MARYANN

                                                                                  3   STEELMAN, MARYANN STEELMAN, as trustee of the Steelman Asset Protection Trust,

                                                                                  4   STEPHEN STEELMAN, and SUZANNE STEELMAN TAYLOR (collectively “Defendants,”

                                                                                  5   and together with Plaintiff, the “Parties,” and each a “Party”), by and through their counsel of

                                                                                  6   record, hereby stipulate, contingent upon this Court’s approval, as follows:

                                                                                  7          1.      In anticipation of producing certain documents and information during discovery

                                                                                  8   in the above action (the “Action”) that should be kept confidential, within the meaning of FED. R.

                                                                                  9   CIV. P. 26(c), to protect the legitimate business interests of the Parties and the legitimate business
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   interests of third parties from whom discovery will be sought, the Parties have worked together to

                                                                                 11   agree upon the terms of the attached Stipulated Protective Order Regarding Confidential
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Information And Inadvertent Disclosure (“Protective Order”). See Exhibit A.
                                                      702.382.2101




                                                                                 13          2.      Despite the Parties’ good faith efforts, one outstanding dispute remains that

                                                                                 14   requires the intervention of the Court.

                                                                                 15          3.     The Parties have agreed to permitted uses of discovery material produced in the

                                                                                 16   Action that is designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the

                                                                                 17   Protective Order. Plaintiff believes that those permitted uses should include the Party’s ability to

                                                                                 18   file and use designated discovery material in other litigations and collections matters between and

                                                                                 19   amongst the Parties that are currently ongoing or commence at any point as long as the Party

                                                                                 20   filing and using the designated discovery material does so in a manner permitted under this

                                                                                 21   Protective Order.

                                                                                 22          4.     Conversely, Defendants’ positon is that the Protective Order governs the production

                                                                                 23   and use of material designated as “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL” in this

                                                                                 24   Action, and that the Parties shall not use or disclose such designated material outside of this

                                                                                 25   Action in other matters over which this Court does not have jurisdiction without prior consent

                                                                                 26   from the designating Party or this Court.
                                                                                 27   ///
                                                                                 28   ///
                                                                                                                                   Page 2 of 4
                                                                                  1              5.   Because the Parties have been unable to resolve this dispute, by way of this

                                                                                  2   Stipulation, the Parties hereby request that the Court schedule a telephonic conference with the

                                                                                  3   Parties.

                                                                                  4              6.   To allow the Court to review the Parties’ competing positions, the Parties have

                                                                                  5   included bracketed and highlighted language within the Protective Order in the areas where a

                                                                                  6   dispute remains. See Exhibit A. That bracketed and highlighted language reflects how the

                                                                                  7   Protective Order would read if Plaintiff’s position is accepted, whereas the plan text without the

                                                                                  8   bracketed and highlighted language reflects how the Protective Order would read if Defendants’

                                                                                  9   position is accepted. See Exhibit A.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              IT IS HEREBY STIPULATED AND AGREED by and among the Parties, through their

                                                                                 11   undersigned counsel, that a telephonic hearing pursuant to Local Rule IA 1-1(b) is necessary to
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   resolve the outstanding dispute between the Parties and hereby request the same.
                                                      702.382.2101




                                                                                 13   DATED: March 27, 2020.                            DATED: March 27, 2020.
                                                                                 14   WEINBERG, WHEELER, HUDGINS, GUNN                  BROWNSTEIN HYATT FARBER
                                                                                      & DIAL, LLC                                       SCHRECK, LLP
                                                                                 15
                                                                                      BY: /s/ Evan M. Labov                             BY: /s/ Frank M. Flansburg III
                                                                                 16   DAVID J. LARSON, ESQ., #8837                      FRANK M. FLANSBURG III, ESQ., #6974
                                                                                      dlarson@wwhgd.com                                 fflansburg@bhfs.com
                                                                                 17
                                                                                      RYAN T. GORMLEY, Esq., #13494                     EMILY A. ELLIS, ESQ., #11956
                                                                                      rgormley@wwhgd.com                                eellis@bhfs.com
                                                                                 18
                                                                                      6385 South Rainbow Blvd., Suite 400               100 North City Parkway, Suite 1600
                                                                                                                                        Las Vegas, NV 89106-4614
                                                                                 19   Las Vegas, NV 89118
                                                                                                                                        Attorneys for Defendants
                                                                                 20   JOHN F. PALLADINO, ESQ. (pro hac vice)
                                                                                      john@hankinsandman.com
                                                                                 21
                                                                                      EVAN M. LABOV, ESQ. (pro hac vice)
                                                                                 22   evanl@hankinsandman.com
                                                                                      HANKIN, SANDMAN, PALLADINO,
                                                                                 23   WEINTROB & BELL, P.C.
                                                                                      30 South New York Avenue
                                                                                 24   Atlantic City, NJ 08401
                                                                                 25
                                                                                      Attorneys for Plaintiff
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                 Page 3 of 4
                                                                                  1                                               ORDER

                                                                                  2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the foregoing

                                                                                  3   Stipulation is GRANTED.

                                                                                  4          IT    IS   FURTHER        ORDERED,        ADJUDGED         AND     DECREED        that    a

                                                                                  5   telephonic conference regarding the above referenced discovery dispute shall be conducted on

                                                                                  6   April 9, 2020, at 1:30 p.m. All Parties are instructed to call the Audio Conference Line at (888)

                                                                                  7   251-2909, access code 7771745, five (5) minutes prior to the hearing time. Please remain on the

                                                                                  8   line until such time as the Court joins the call and convenes the proceedings. The use of a cell

                                                                                  9   phone or speaker phone during the call is prohibited. The call must be made using a land line.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                       IT IS SO ORDERED:

                                                                                 11                                       Dated this 30th day of March, 2020.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                                                          ________________________________________________
                                                      702.382.2101




                                                                                 13                                       UNITED STATES MAGISTRATE JUDGE

                                                                                 14
                                                                                      Respectfully submitted by:
                                                                                 15
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 16
                                                                                      BY: /s/ Frank M. Flansburg III ________
                                                                                 17   FRANK M. FLANSBURG III, ESQ., Bar No. 6974
                                                                                      EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                 18   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                 19   Attorneys for Defendant
                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                 Page 4 of 4
